Citation Nr: 1629104	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen claim for service connection for right knee patellofemoral syndrome (right knee disability).

2. Whether new and material evidence has been received to reopen claim for service connection for left knee patellofemoral syndrome (left knee disability).

3. Whether new and material evidence has been received to reopen claim for service connection for arthritis of the legs and feet.

4. Entitlement to service connection for right knee disability.

5. Entitlement to service connection for left knee disability.

6. Entitlement to service connection for arthritis, secondary to the right and left knee disabilities.

7. Entitlement to service connection for a mental health condition.

REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of service connection for the right knee disability, left knee disability, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran filed to reopen his claims for service connection for his right and left knee disabilities as well as a new claim for arthritis in December 2008.

2. The RO denied these claims in a February 2009 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. The Veteran has since filed new and material evidence to reopen his claims for service connection for his right knee disability, left knee disability, and arthritis. 

4. The Veteran has been diagnosed with a mood disorder, not otherwise specified, a cognitive disorder, not otherwise specified, and alcohol dependence, none of which are etiologically-related to service or any service-connected conditions. 


CONCLUSIONS OF LAW

1. The February 2009 rating decision, which denied service connection for the Veteran's right knee disability, left knee disability, and arthritis, is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The evidence received since the February 2009 rating decision is new and material, and the claim for service connection for the right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The evidence received since the February 2009 rating decision is new and material, and the claim for service connection for the left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The evidence received since the February 2009 rating decision is new and material, and the claim for service connection for arthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for service connection for a mental health condition have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 4.14, 4.124a, Diagnostic Codes 9435 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The Veteran filed to reopen claims for service connection for his right and left knee disabilities and a new claim for service connection for arthritis in December 2008.  These claims were denied in February 2009.  The Veteran filed to reopen all three claims in April 2013 and the RO denied the claims due to lack of new and material evidence. 

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran's claims were denied in February 2009.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the February 2009 rating decision, the evidence before the RO consisted of the Veteran's partial service records, private treatment records, SSA records, VA treatment records, and a statement from the Veteran that he was hospitalized in San Francisco, California for his knees.  Since that time, the Veteran has testified before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge.  In both hearings, the Veteran testified that he complained to his drill sergeant about his knees during boot camp and that he was hospitalized for swelling.  He complained that his knees hurt and would pop out of place. While he was hospitalized, they attempted to drain his knees, which did not work.  As a result, the Veteran contends that he was discharged for medical purposes.  Additionally, the Veteran submitted two buddy statements that contend the Veteran's knee were healthy before service and were problematic following service. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests a nexus 
between the Veteran's current disabilities and service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claims for the right knee disability, left knee disability, and arthritis.  The appeals are granted to this extent only.   Additional development is needed prior to the adjudication of the claims, as discussed in the Remand section.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be secondary.  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran claims that he has a mental health condition that began in service.  Specifically, when he filed his claim, he wrote that he has had mental health problems "ever since" he was medically-discharged from the military.  

The Veteran's service records associated with the file do not show any complaints of or treatment for a mental condition.  Although numerous attempts were made, the Veteran's complete service records have not been associated with the file, through no fault of the Veteran's, and the Board has taken this fact into consideration.  Regardless, the Veteran has never stated he was actually treated during service for any mental health issues. 

The Veteran's VA medical records provide a detailed history of the Veteran's mental health issues and treatment.  Following separation from service, the Veteran was incarcerated in a state penitentiary for robbery from 1977 to 1979, where he learned to box.  He was apparently a professional boxer for many years.  The Veteran reportedly has a traumatic brain injury related to his boxing career.  

The Board has reviewed the Veteran's mental health records.  Diagnoses include mild cognitive impairment, alcohol dependence, and mood disorder, not otherwise specified, by history.  

The Board finds that the weight of the medical and lay evidence does not relate any of the Veteran's mental health conditions to service for the following reasons.

Although the Veteran alleged in his claim filing that his mental health problems began in service and that he has had problems "ever since," these allegations are inconsistent with the record.  The Veteran has a lengthy history of mental health treatment that has been associated with the record.  Importantly, prior to January 2015, the treatment records are devoid of allegations relating his mental health conditions to service.  For example, in an extensive February 2001 psychiatric consultation, the Veteran did not relate or date his symptoms to service, despite specifically addressing his medical discharge from the military.  Instead, he discussed his history of substance abuse and the Veteran was subsequently diagnosed with cocaine dependence, alcohol dependence, marijuana dependence, and nicotine dependence.   In a July 2011 mental health consultation, the Veteran did not relate or date his symptoms or substance abuse to service, despite discussing his military service.  The Veteran was diagnosed with cocaine dependence.  In a November 2012 neurocognitive screening, the Veteran provided a detailed history of his life, substance abuse, and mental health history.  The Veteran did not relate his symptoms or substance abuse to service.  The Veteran was diagnosed with mild cognitive impairment, alcohol dependence, and mood disorder, not otherwise specified, by history.  

Instead, the medical records do not reflect that the Veteran related his mental health conditions to service until after he filed his claim in January 2015.  For example, a January 2015 psychiatric consultation note shows that the Veteran reported that he needed to see someone because he has PTSD and needs to receive service-connected benefits.  He also included that he was suicidal.  The Veteran was assessed as having unspecified schizophrenia spectrum disorder, unspecified cannabis-related disorder, and cocaine use disorder.  

The Board finds that the Veteran's numerous statements made seeking treatment prior to his claim filing are more credible and probative regarding the etiology of his mental health issues than statements made after he filed a VA disability claim.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).   

Additionally, the Veteran's contentions that he has experienced mental health issues "ever since" service are contradicted by the Veteran's VA claim history.  The Veteran filed other claims for service connection in April 2005, December 2008, and March 2013.  The Veteran did not file for mental health issues until January 2015, even though the record indicates he has been receiving mental health treatment since 2001.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran has demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding his claim for a mental health condition, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that his mental health condition is unrelated to service.  The Board finds this is particularly true where, as here, the Veteran was undergoing mental health treatment at the time he filed all of his prior claims.

Consequently, the Board finds that the Veteran's statements relating his mental health issues to service are contradicted by the record, lack credibility, and have no probative value.  

Moreover, the medical record does not relate the Veteran's mental health issues to service, including any service-connected disabilities.  In fact, the extensive medical evidence suggests that his various substance abuse problems have caused his mental health issues.   In June 2007, the Veteran was voluntarily admitted to a substance abuse program.  His diagnoses were cocaine dependence, alcohol dependence, marijuana dependence, nicotine dependence, substance induced mood disorder, and a substance induced psychotic disorder, with schizoaffective disorder and bipolar disorder ruled out.  The Veteran reported that he began using cocaine in 1989, almost 15 years following separation from service.  The record also contains diagnoses of cocaine dependence in February 2001 and July 2011 and diagnoses of alcohol dependence in February 2001 and November 2012.  Despite the plethora of medical records detailing the Veteran's mental health symptoms and treatment, there is no medical evidence that relates the Veteran's mental health issues to service.  The Board finds that the medical record is probative evidence that the Veteran's mental health issues are unrelated to service or any service-connected disabilities. 

The Board therefore finds that the weight of the evidence is against service connection for a mental health condition.  In light of the Veteran's missing service records, the Board has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule.  The Board finds, however, that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains some of the Veteran's service records, a formal finding of unavailability for the missing service records, VA and private medical treatment evidence, SSA records, and the Veteran's statements.  

When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). Here, multiple attempts have been made to obtain the missing records, with no success, and the Veteran has been notified of the missing records.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

Additionally, the Veteran was not afforded a VA examination for his mental health condition claim.  The Board finds that the threshold for providing a medical examination was not met in this case.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not suggest that the Veteran's mental health conditions are related to service.  Specifically, the Board found that the Veteran's statements relating his mental health issues to service lacked credibility.  Additionally, the medical evidence relates the Veteran's mental health conditions to his history of substance abuse.  Therefore, even under the low threshold of McLendon, an examination is not warranted.

The Veteran provided testimony at a Board hearing in April 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the August 2015 Statement of the Case for the Veteran's claim for service connection for a mental health condition.  Although additional evidence was received following the most recent Supplemental Statement of the Case (SSOC) for the Veteran's other claims, including VA outpatient treatment records, the Board has reviewed the evidence and determined it was not relevant for the purposes of reopening the Veteran's claims.  Moreover, an SSOC will be issued following this remand and any procedural failure was harmless error.  

Additionally, the Veteran's representative requested that the Board allow the full 90 days from the date of the certification letter, mailed December 16, 2015, prior to deciding the claim.  The Board notified the Veteran on February 29, 2016 that it received his appeal and that he has up to 90 days from the date of the letter, or until the Board issued a decision, to submit additional evidence or argument.  It has been more than 90 days since that notification; thus, the Veteran has had enough time to submit additional evidence pursuant to his request and the law. 

ORDER

New and material evidence having been received, the Veteran's claim for service connection for the right knee disability is reopened. 

New and material evidence having been received, the Veteran's claim for service connection for the left knee disability is reopened. 

New and material evidence having been received, the Veteran's claim for service connection for arthritis is reopened. 

Service connection for a mental health condition is denied. 


REMAND

The Veteran contends that he injured his knees during basic training and was hospitalized for swelling in his knees in San Francisco, California.  He alleges that hospital personnel attempted to drain fluid from his knees to decrease the swelling to no avail and that he was medically discharged as a result.  The Veteran's DD 214, one of the only service records available, shows that the reason for discharge was "failure to meet physical standards."  The Veteran was given a "2" for the reenlistment eligibility code, which means that the Veteran was separated for the convenience of the government but is fully-qualified for reenlistment. 

The Veteran's medical records show that he was diagnosed with bilateral knee patellofemoral syndrome in 1999 and arthritis in December 2003.   No VA examination was afforded to the Veteran to determine whether the Veteran's current disabilities are related to the issues he reportedly experienced in service.  Additionally, the record does not show that the RO made a separate request to obtain medical records from the base hospital identified by the Veteran in the April 2015 Board hearing.  A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the medical records identified by the Veteran in the April 2015 Board hearing regarding his hospitalization at the base hospital in San Francisco, California between December and January 1975.  If no records are available, make a formal finding of unavailability and provide proper notice to the Veteran.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to assist in determining the exact nature and etiology of his right knee disability, left knee disability, and arthritis of the legs and feet.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After a complete review of the claims file, the examiner should provide answers to the following: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee patellofemoral syndrome is related to service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee patellofemoral syndrome is related to service?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the legs and feet is related to service?

The VA physician should consider the Veteran's testimony in the April 2015 Board hearing transcript regarding his hospitalization for knee swelling during basic training and subsequent discharge that the Veteran's alleges was for medical purposes.  The VA physician should not rely on the absence of evidence in the Veteran's service treatment records as the sole basis for the opinion.

3. Thereafter, the issues of service connection for the right knee disability, left knee disability, and arthritis should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


